Argued January 24, 1928.
These four appeals involve two actions of assumpsit instituted by the same plaintiff against two different *Page 140 
defendants, wherein the jury rendered verdicts for both of the latter. Plaintiff filed motions in each case for judgment non obstante veredicto and for a new trial. The court below refused the motions for judgment n. o. v., and plaintiff has taken appeals from the orders to that effect; it granted the motions for a new trial, and each defendant has appealed from these orders. All of the appeals will be disposed of together.
In its opinion in support of the orders appealed from, the court below, after reviewing the facts attending the execution of the notes in suit and the defense thereto, states that "the interests of right and justice require that the cases shall be retried." Under such circumstances, we do not interfere on appeal. These cases, as to both sets of appeals, fall within the rules stated by us in March v. Philadelphia  West Chester Traction Co., 285 Pa. 413; Pringle v. Smith, 286 Pa. 152, 154; Baranowski v. Lackawanna  W. V. R. R. Co., 288 Pa. 461, 462; Jones v. Penna. R. R. Co., 289 Pa. 424, 425-426; Regan v. Davis, 290 Pa. 167, 169, 170.
The orders under review are affirmed.